Citation Nr: 0311955	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-18 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for generalized 
sarcoidosis with pulmonary adenopathy, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from December 1963 to May 
1968.  In a Department of Veterans Affairs (VA) rating 
decision of October 1999, the veteran was found not to be 
competent for VA purposes.  Therefore, his spouse has been 
actively involved in his current claim.

This appeal arises from an October 1999 rating decision of 
VA's Regional Office (RO) in Washington, District of 
Columbia.  In this decision, the RO denied an increased 
evaluation for generalized sarcoidosis with pulmonary 
adenopathy and continued the prior evaluation of 30 percent 
disabling.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issue on appeal has been obtained.

2.  The veteran's multiple physical and mental disabilities 
prevent him from performing an adequate pulmonary function 
test (PFT).

3.  The veteran's generalized sarcoidosis with pulmonary 
adenopathy is characterized by pulmonary involvement, with 
intermittent high doses of corticosteroids for control, and 
increasing symptomatology.


CONCLUSION OF LAW

A 60 percent evaluation, but not more, is warranted for the 
veteran's generalized sarcoidosis with pulmonary adenopathy.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104(c) (West 1991 & 
West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.14, 4.97, 
Diagnostic Code 6846 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159 
(2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter issued in September 2001, VA 
informed the veteran and his spouse of the actions they must 
take and the type of evidence required in order to establish 
his current claim, to include identification of his current 
healthcare providers.  In addition, a VA Decision Review 
Officer (DRO) noted in a conference report of July 2001 he 
had informed the veteran's spouse of the status of his claim 
and discussed what type of evidence would warrant an 
increased evaluation for his sarcoidosis.  At that time, she 
indicated that she would submit a statement from the 
veteran's treating physician.  He also informed her that VA 
would seek another compensation examination for the veteran.  
Thus, the September 2001 letter and the instructions from the 
DRO informed the veteran and his spouse of the type of 
actions that were required of him, to include their 
identification of pertinent evidence and their own attempt to 
obtain and forward this evidence to VA.  These instructions 
and letter also informed them of the development that would 
be completed by VA in substantiating his claims, to include 
obtaining pertinent medical records and a VA examination, if 
appropriate.  In the Statement of the Case (SOC) of August 
2000 and the Statement of the Case (SSOC) of May 2002, VA 
specifically notified them of the evidence that it had 
considered.  The SOC and SSOC also notified them of the 
pertinent laws and regulations and the reasons and bases for 
VA's decision.  Specifically, the SOC and SSOC notified the 
veteran of the rating criteria for evaluating his sarcoidosis 
under 38 C.F.R. § 4.97.  Based on the above analysis, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include VA medical 
records and a July 1999 statement from the veteran's treating 
VA physician.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The veteran has not alleged that he is 
currently in receipt of Workers' Compensation or Social 
Security Administration disability benefits, and there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  In 
addition, the veteran was afforded VA compensation 
examinations in August 1999 and December 2000.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA examiners noted 
accurate medical histories and provided examination findings 
regarding the veteran's pulmonary condition, radiological 
studies, PFTs, and the appropriate diagnoses.  Therefore, 
these examinations are fully adequate for providing evidence 
regarding the existence and severity of the veteran's 
sarcoidosis.  

In written arguments dated in October 2002, the veteran's 
representative contented that the veteran should be afforded 
another VA compensation examination due to the reported 
difficulty the veteran had completing PFTs.  Based on the 
veteran's reported condition during his PFTs and compensation 
examination in December 2000, it appears that he is unable to 
properly perform the PFT due to the severe residuals of his 
stroke and multiple physical disorders.  It appears that the 
veteran is simply incapable of performing a fully adequate 
PFT.  Based on his severe physical and mental disabilities 
that make him unable to adequately perform the maneuvers of 
the PFT, the Board finds that requesting further testing 
would not lead to obtaining results adequate for rating 
purpose and, therefore, would be a futile endeavor.  This 
situation is somewhat ameliorated by the fact that the 
criteria at 38 C.F.R. § 4.97, Diagnostic Code 6846 which 
evaluates sarcoidosis does not require the results of a PFT.

A review of the claims file indicates that the veteran was 
scheduled for a VA compensation examination in October 2001, 
but failed to report for this examination.  The VA Medical 
Center informed the RO that the veteran had reported a family 
emergency had prevented his participation and that he would 
contact the RO to reschedule this examination.  No further 
communication was received from the veteran or his spouse.  
According to the United States Court of Appeals for Veterans 
Claims (Court) ruling in Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993), where an appellant claims that his or her 
condition has become worse and the available evidence is too 
old for an adequate evaluation of appellant's current 
condition, the VA's duty to assist includes providing a new 
examination.  In the substantive appeal of September 2000, 
the veteran's spouse asserted that his condition had become 
worse since his last examination.  VA met its obligation to 
assist the veteran in this circumstance by providing the 
December 2000 compensation examination.  Based on the reasons 
and bases in the proceeding paragraph, that is the current 
compensation examinations are adequate for rating purposes 
under Diagnostic Code 6846 and trying to obtain additional 
PFT would be futile, the Board finds that obtaining an 
additional compensation examination is not needed to make an 
equitable determination in this case.

The veteran's spouse apparently identified the name of a 
private healthcare provider in the substantive appeal of 
September 2000.  (The name of the identified physician is 
different than the physician identified in a letter of July 
1999 as the veteran's VA treating physician.)  In the SSOC of 
May 2002, VA informed the veteran and his spouse that they 
were required to submit complete names and addresses of all 
healthcare providers in order to obtain pertinent evidence 
and that they had failed to do so.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1).  Thus, the duty to 
notify the veteran of an inability to obtain identified 
records has been met.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).  By letter of October 2002, the RO 
informed the veteran that his case was being forwarded to the 
Board and, in effect, that it would not undertake any further 
development in his claim.  The veteran's spouse indicated on 
his substantive appeal of September 2000 that he did not wish 
to have a hearing before VA.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A(a)(2).  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of Sarcoidosis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

The veteran has contended that his sarcoidosis warrants a 
higher evaluation than 30 percent.  He noted that at one time 
the military had found his sarcoidosis to have a total 
evaluation.  His spouse submitted a letter to VA in August 
1999.  She claimed that the veteran's prednisone and steroids 
for his sarcoidosis caused him to swell and sometimes to lose 
weight.  She also noted that he occasionally suffered with a 
loss of appetite and night sweats.  The spouse claimed that 
due to the veteran's multiple physical disabilities he was 
unable to hold a job.

A VA computerized tomography (CT) scan of May 1999 noted lung 
parenchyma in the lower lubes and radiopacities were seen 
bilaterally.  Due to the stability of these findings in prior 
studies, malignancy was ruled out.  It was commented that 
these findings were either sarcoidosis or pulmonary massive 
fibrosis.

A letter from the veteran's treating VA physician dated in 
July 1999 reported that he was being treated for pulmonary 
sarcoidosis with steroids.  The physician commented that due 
to his multiple physical disorders he should be considered 
disabled.

The veteran was given a VA respiratory examination in August 
1999.  He reported that he had been taking 5 milligrams (mg.) 
of prednisone daily for his sarcoidosis for the past seven or 
eight years.  The veteran noted that he could walk 1/2 a block 
and 12 to 15 steps on level ground before experiencing 
shortness of breath.  He would cough two or three times a 
night which produced yellow sputum.  On examination, his 
weight was 165.  The veteran noted that his weight fluctuated 
between 154 and 165 pounds.  The lungs were clear to 
auscultation bilaterally and the cardiovascular system had a 
regular rate and rhythm with no murmurs, rubs, or gallops.  
The examiner noted that chest X-rays from January and August 
1998 showed bilateral patchy infiltrates in the hilar regions 
that was consistent with pulmonary sarcoidosis.  A chest X-
ray of August 1999 noted parenchymal infiltrate in the right 
lower lung field and bilateral hilar prominence due to known 
sarcoidosis.  The radiologist found no interval change since 
the X-ray of August 1998.  A PFT report of August 1999 
indicated that after multiple attempts the veteran was unable 
to perform breathing maneuvers correctly.  However, the 
available data revealed a mixed restriction and small airway 
obstruction.  The diagnosis was pulmonary sarcoidosis.

In the substantive appeal of September 2000, the veteran's 
spouse claimed that his physician had changed his medication 
to 500 mg of "Chloroquine Phosphate" in an attempt to clear 
his lungs.  She noted that this medication had not worked.  
The spouse reported that the veteran's breathing was bad.

Another VA respiratory examination was given to the veteran 
in December 2000.  The veteran's spouse claimed that his 
sarcoidosis was worse with symptoms of increased spitting, 
night sweats, and constant coughing.  It was reported that at 
that time the veteran's took 5 mg of prednisone on a daily 
basis.  On examination, the veteran was well developed and in 
no distress, but looked chronically ill.  The veteran's 
respiration was normal and the lung fields were clear to 
auscultation.  Breath sounds were normal, except for some 
decreased breath sounds in the right posterior base.  The 
examiner noted that a chest X-ray of January 2000 had 
findings indicative of sarcoidosis with no interval change 
since August 1999.  A CT scan of April 2000 had found 
bilateral pulmonary infiltrate, cystic changes with a ground 
glass appearance, subpleural cyst, and thickened subpleural 
lines that were compatible with clinical findings of 
(probably) active sarcoidosis.  The CT scan also found 
multiple small hilar or mediastinal nodes.  A PFT (apparently 
completed in January 2001) found mild hypoxemia and evidence 
suggesting a small airway obstruction.  A current chest X-ray 
found bilateral pulmonary infiltrates (on the right side more 
than the left), and bilateral hilar prominence that was 
unchanged from previous radiological studies.  The diagnosis 
was pulmonary sarcoidosis with worsening symptoms.

Presumably due to the difficulties the veteran had performing 
his PFT in recent years, the RO rescheduled the veteran for 
another respiratory examination in October 2001.  He failed 
to report for this examination.

The veteran's sarcoidosis has been evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code (Code) 6846, as 30 percent disabling 
effective from February 20, 1996.  According to Code 6846, a 
30 percent evaluation is warranted with pulmonary involvement 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids.  A 60 percent 
rating is given for pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control.  A 100 
percent evaluation is awarded when there is cor pulmonale; or 
cardiac involvement with congestive heart failure; or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.

The lay evidence indicates that the veteran currently suffers 
with night sweats, chronic/productive coughing, occasional 
swelling (allegedly due to prednisone), and fluctuating 
weight.  The veteran has noted that his ability to walk is 
limited to 1/2 block and his spouse claimed that his breathing 
was difficult.  The evidence reveals that he has to take a 
daily dose of prednisone or other corticosteroids and there 
is evidence that on at least one occasion the sarcoidosis 
required increased levels of medication.  Diagnostic testing 
indicated that there was pulmonary involvement, but this 
involvement has been relatively stable since 1998.  Based on 
the lay evidence of worsening symptomatology and the noted 
intermittent use of increased medication for control, the 
Board finds that the veteran's disability picture more nearly 
approximates the criteria for a 60 percent evaluation under 
Code 6846.  This increase is supported by the examiner's 
opinion of December 2000 that found the veteran appearing 
chronically ill and confirmed in the diagnosis that his 
symptoms had worsened.

A higher evaluation is not warranted under this diagnostic 
code.  There is no medical diagnosis or opinion that the 
veteran currently suffers with cor pulmonale or experienced 
congestive heart failure.  It is acknowledged by the Board 
that the veteran currently has cardiovascular disorders, but 
he is receiving separate VA compensation for these service-
connected disabilities.  To base an increase evaluation of 
his sarcoidosis on this similar symptomatology would violate 
the provision of 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  Finally, the diagnostic tests of 
recent years have repeatedly found pulmonary affects of the 
sarcoidosis to be stable.  There is no lay or medical 
evidence that the veteran suffers with fever.  The veteran 
has claimed to have fluctuating weight; however, his weight 
did not fluctuate more than 10 pounds from 154 to 165.  At 
the time of his examination in August 1999, he weighed the 
full 165 pounds.  Based on this lay and medical evidence, the 
Board finds while there may be minor weight fluctuates, the 
veteran has not suffered with significant weight loss in 
recent years.  Finally, the lay evidence does indicate he 
experiences night sweats.  Without other significant 
symptomatology of a progressive pulmonary disease, night 
sweats in and of itself would not warrant a total evaluation.  

The medical evidence also does not support the award of a 100 
percent rating.  On examination, the veteran's lungs were 
clear with predominately normal breath sounds.  The examiner 
of December 2000 found the veteran was not in respiratory 
distress and interpreted the PFT to show only mild 
symptomatology.  Based on diagnostic studies that show a 
stable sarcoidosis, essentially clear lungs and normal 
breathing on examination, and only mild abnormalities on PFT; 
the Board finds no bases in the medical evidence that would 
warrant a total evaluation under Code 6846 for progressive 
pulmonary disease.

According to the Code 6846, active sarcoidosis is to be rated 
the same as chronic bronchitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6600.  A 100 percent evaluation under Code 
6600 requires FEV-1 less than 40 percent of predicted value, 
or; the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  There is no lay or medical evidence that the 
veteran has suffered cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, an episode of acute 
respiratory failure, or requires outpatient oxygen therapy.

The other criteria at Code 6600 is based on PFT results and, 
as previously discussed, the veteran's PFTs have been found 
to be unreliable.  In fact, the PFT reports of August 1999 
and January 2001 noted that not all flows were even reported 
due to the veteran's inability to correctly perform the flow 
and diffusion maneuvers.  Without accurate and complete data 
from a PFT, the Board is unable to further evaluate the 
veteran's sarcoidosis under Code 6600.  See 38 U.S.C.A. 
§ 7104(c) (The Board is bound in its decisions by the 
regulations of VA, instructions of the VA Secretary, and the 
precedent opinions of the chief legal officer of VA); see 
also Darrow v. Derwinski, 2 Vet. App. 303 (1992) (A grant of 
equitable relief under 38 U.S.C.A. § 503 is solely within the 
discretion of the Secretary of VA and it is not within the 
Board's jurisdiction).  In fact, the available medical 
opinions do not raise any reasonable doubt that even if PFT 
data was obtainable it would provide evidence for a 100 
percent rating.  See 38 U.S.C.A. § 5107(b).  Both the 
technician administering the PFT in January 2001 and the VA 
respiratory examiner of December 2000, that later reviewed 
the PFT results, interpreted the available data to only show 
the existence of mild restriction or obstruction of the 
veteran's airways.  Based on the veteran's inability to 
perform an adequate PFT and the available medical opinions, 
the Board finds no basis in the medical evidence to grant a 
100 percent evaluation under Code 6600.

It is the Board's determination that a 60 percent evaluation 
under Code 6846 is all that is warranted for the veteran's 
generalized sarcoidosis with pulmonary adenopathy.  While the 
veteran and his spouse are competent to report his symptoms, 
the medical findings do not support a higher evaluation.  The 
Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment 
than the appellant's statements.  To the extent that the 
appellant and his spouse have described more severe 
symptomatology associated with his service-connected 
sarcoidosis, their lay evidence is not credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  To this extent, the preponderance 
of the evidence is against the claim for a higher evaluation 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An increased evaluation to 60 percent disabling, but not 
more, for generalized sarcoidosis with pulmonary adenopathy 
is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

